Case: 2:19-cv-02462-MHW-EPD Doc #: 25 Filed: 12/11/19 Page: 1 of 5 PAGEID #: 178




                              THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION
BRIAN GARRETT, et al.,                   )                            Case No. 2:18-cv-00692
                                         )
            Plaintiffs,                  )                            Judge Michael H. Watson
                                         )
v.                                       )                            Chief Magistrate Judge Elizabeth P.
                                         )                            Deavers
THE OHIO STATE UNIVERSITY,               )
                                         )
            Defendant.                   )
________________________________________ )

    DEFENDANT THE OHIO STATE UNIVERSITY’S RESPONSE IN OPPOSITION TO
                  GARRETT PLAINTIFFS’ MOTION TO FILE
               SECOND AMENDED CLASS ACTION COMPLAINT

         The Garrett plaintiffs in this case placed on file what they labeled a Second Amended

Complaint (“SAC”) on November 27, 2019 (Doc. 126).                            This was both procedurally and

substantively improper. Procedurally, Fed. R. Civ. P. 15 allows a party to amend its pleadings

only “once as a matter of course[.]” Fed. R. Civ. P. 15(a)(1). The Garrett plaintiffs already filed

both Original and First Amended Complaints (“FAC”) more than a year ago. See Docs. 1 and 33.

Ohio State did not oppose plaintiffs’ motion to file their FAC. See Doc. 29. Prior to filing the

current SAC, however, the Garrett plaintiffs were required to obtain Ohio State’s written consent

or the Court’s leave. See Fed. R. Civ. P. 15(a)(2). They did not do so. Accordingly, Ohio State

is treating the improperly filed SAC as an implicit motion for leave to amend the FAC.1

         Substantively, the SAC is improper for several reasons. Ohio State previously agreed to




1
  Alternatively, if the Court chooses to do so, it can construe this opposition as a motion to strike the SAC for failure
to comply with Fed. R. Civ. P. 15(a)(2). See Fed. R. Civ. P. 12(f)(2); Nicholson v. City of Westlake, 20 F. App’x 400,
402 (6th Cir. 2001) (district court did not abuse its discretion in striking amended complaint where plaintiff did not
comply with Rule 15(a)); Kirk v. Muskingum Cty. Ohio, No. CIV. A. 2:09-CV-0583, 2010 WL 3719286, at *2 (S.D.
Ohio May 24, 2010), report and recommendation adopted as modified, No. 2:09-CV-00583, 2010 WL 3702581 (S.D.
Ohio Sept. 17, 2010) (striking amended complaint where it was filed without the consent of the defendants or the
Court’s permission).
Case: 2:19-cv-02462-MHW-EPD Doc #: 25 Filed: 12/11/19 Page: 2 of 5 PAGEID #: 179




allow complaint amendments adding new plaintiffs because such amendments would assist with

mediation efforts. Ohio State currently does not oppose amendments to add new plaintiffs (and

allegations specific to those new plaintiffs) to the complaints in any of the current Strauss-related

cases. The Garrett plaintiffs’ SAC, however, adds zero new plaintiffs. Contrary to the prior

representations of plaintiffs’ counsel, the SAC adds approximately 28 pages of new factual

allegations, materially changes the class definition, and re-writes the allegations relating to

particular plaintiffs that are inconsistent with and/or directly contradict the allegations in the FAC.

Compare, e.g., FAC at ¶ 17 (Garrett), ¶ 73 (Beedon), ¶ 86 (Ritchie), ¶ 88 (Schyck), ¶ 90 (Shepard),

¶ 104 (Antognoli), and ¶ 237 (class definition) with SAC at ¶¶ 156-161 (Beedon), ¶¶ 174-175

(Antognoli), ¶¶ 176-180 (Ritchie), ¶¶ 181-187 (Schyck), ¶¶ 188-196 (Shepard), ¶ 254 (Garrett),

and ¶ 446 (class definition).

       The proposed amendments are untimely and prejudicial to Ohio State and the 300+ other

plaintiffs who have been mediating in good faith for the last six months.              The proposed

amendments alleging what Strauss did to these previously identified plaintiffs at least twenty years

ago is information that was already available to plaintiffs at the time they filed their original

Complaint on July 16, 2018, and their FAC on October 26, 2018. Both prior complaints set forth

detailed allegations specific to each plaintiff’s experience with Strauss and the harm incurred, all

of which plaintiffs were aware at the time of the conduct. Ohio State, the mediator, and the 300+

plaintiffs in the other fourteen related cases have relied upon those allegations during the mediation

proceedings.

       Additionally, and more troubling, several of the new allegations relating to the previously

identified plaintiffs are not merely additional details about what Strauss did to these plaintiffs, but

are allegations that are inconsistent with and/or directly contradict plaintiffs’ prior allegations.



                                                  2
Case: 2:19-cv-02462-MHW-EPD Doc #: 25 Filed: 12/11/19 Page: 3 of 5 PAGEID #: 180




Multiple plaintiffs have materially changed the nature of the abuse they allegedly endured and the

harm they allegedly suffered.

        Finally, the proposed amendments are fundamentally inconsistent with the Court’s prior

directive, repeated numerous times throughout the course of these proceedings, “encourag[ing] the

parties to focus their efforts on mediation, and any discovery pursued should be narrowly tailored

for the purposes of mediation.” See Doc. 90 at 2. None of the proposed amendments assists with

mediation efforts. The Garrett plaintiffs already amended their Complaint over a year ago, and the

parties have been actively mediating for the past six months. It is improper for these plaintiffs to

amend their Complaint, again, at this stage of litigation – especially given that Ohio State’s motion

to dismiss the FAC is fully briefed and ready for the Court’s decision, if and when the mediation

with these plaintiffs were to reach an impasse. See Order, Doc. 108 at 2 (“Defendant may renew

the motions [to dismiss] if mediation ultimately proves unsuccessful.”).

        For the foregoing reasons, the Court should disallow the SAC. If the Court determines the

SAC was properly filed or grants plaintiffs leave, after the fact, to file the SAC, Ohio State requests

that its deadline to move, answer, or otherwise plead to the SAC be extended during the pendency

of mediation, until such time as the parties have concluded their mediation efforts and the Court

has set a deadline for Ohio State to respond to the SAC.2




2
  The Court has entered identical orders granting Ohio State’s unopposed motions to extend Ohio State’s deadlines to
move, answer, or otherwise plead to the complaints during the pendency of mediation, until such time as the parties
have concluded their mediation efforts and the Court has set a deadline for Ohio State to respond to the complaints,
in the following cases: John Doe M.B., et al., S.D. Ohio Case No. 2:19-cv-01911, Docs. 22, 27; DiSabato, et al., S.D.
Ohio Case No. 2:19-cv-04433, Doc. 22; Michael Heifferon, S.D. Ohio Case No. 2:19-cv-02429, Doc. 17; Nicholas
Nutter, et al., S.D. Ohio Case No. 2:19-cv-02462, Doc. 19; John Does 37-66, S.D. Ohio Case No. 2:19-cv-03165,
Doc. 10; and John Doe, S.D. Ohio Case No. 2:19-cv-04433, Doc. 17.


                                                         3
Case: 2:19-cv-02462-MHW-EPD Doc #: 25 Filed: 12/11/19 Page: 4 of 5 PAGEID #: 181




                                    DAVID A. YOST
                                    ATTORNEY GENERAL OF OHIO

                              By:   /s/ Michael H. Carpenter
                                    Michael H. Carpenter (0015733) (Trial Attorney)
                                    Timothy R. Bricker (0061872)
                                    David J. Barthel (0079307)
                                    Jennifer A.L. Battle (0085761)
                                    Stephen E. Dutton (0096064)
                                    CARPENTER LIPPS AND LELAND LLP
                                    280 Plaza, Suite 1300
                                    280 North High Street
                                    Columbus, OH 43215
                                    Telephone: (614) 365-4100
                                    Facsimile: (614) 365-9145
                                    E-mail:carpenter@carpenterlipps.com
                                           bricker@carpenterlipps.com
                                           battle@carpenterlipps.com
                                           barthel@carpenterlipps.com
                                           dutton@carpenterlipps.com

                                    Special Counsel for Defendant The Ohio State
                                    University




                                       4
Case: 2:19-cv-02462-MHW-EPD Doc #: 25 Filed: 12/11/19 Page: 5 of 5 PAGEID #: 182




                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing was filed electronically on December 11, 2019. Notice

was sent by operation of the Court’s electronic filing system to all other counsel who have entered

an appearance and any parties who have entered an appearance through counsel. The parties may

access this fling through the Court’s ECF system.




                                                     /s/ Michael H. Carpenter
                                                     Trial Attorney for
                                                     Defendant The Ohio State University




                                                5
